Exhibit 10.2

EXECUTION COPY

KEY EXECUTIVE SEVERANCE PLAN OF
PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

Effective December 20, 2004



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I
PURPOSE OF THE PLAN

 

 

 

 

 

1.1

 

Purpose

1

 

 

 

 

 

 

ARTICLE II
DEFINITIONS

 

 

 

 

 

2.1

 

“Accrued Obligation”

1

 

 

 

 

2.2

 

“Affiliate”

1

 

 

 

 

2.3

 

“Annual Base Salary”

1

 

 

 

 

2.4

 

“Board”

1

 

 

 

 

2.5

 

“Cause”

1

 

 

 

 

2.6

 

“Change in Control”

2

 

 

 

 

2.7

 

“Code”

3

 

 

 

 

2.8

 

“Committee”

3

 

 

 

 

2.9

 

“Company”

3

 

 

 

 

2.10

 

“Confidential Information”

3

 

 

 

 

2.11

 

“Date of Termination”

4

 

 

 

 

2.12

 

“Disability”

4

 

 

 

 

2.13

 

“Disability Effective Date”

4

 

 

 

 

2.14

 

“Eligible Employee”

4

 

 

 

 

2.15

 

“Effective Date”

4

 

 

 

 

2.16

 

“Employer”

4

 

 

 

 

2.17

 

“Good Reason”

4

 

 

 

 

2.18

 

“Other Benefits”

5

 

 

 

 

2.19

 

“Participant”

5

 

 

 

 

2.20

 

“Plan”

5

 

 

 

 

2.21

 

“Prior Equity Awards”

5

 

 

 

 

2.22

 

“Retirement”

5

 

 

 

 

2.23

 

“Schedule A Participant”

5

 

 

 

 

2.24

 

“Schedule B Participant”

5

 

 

 

 

2.25

 

“Target Bonus”

6

 

 

 

 

2.26

 

“Target Long-Term Incentive”

6



i


--------------------------------------------------------------------------------





 

 

ARTICLE III
ELIGIBILITY AND PARTICIPATION

 

 

 

 

 

3.1

 

Eligible Employees

6

 

 

 

 

3.2

 

Participation

6

 

 

 

 

3.3

 

Release of Claims

6

 

 

 

 

 

 

ARTICLE IV
SEVERANCE BENEFITS AFTER A CHANGE IN CONTROL

 

 

 

 

 

4.1

 

Termination By Employer Other Than For Cause or By Participant For Good Reason
Within Two Years After a Change in Control

6

 

 

 

 

4.2

 

Termination By Employer For Cause or By Participant Other Than For Good Reason

9

 

 

 

 

4.3

 

Death

9

 

 

 

 

4.4

 

Disability

9

 

 

 

 

4.5

 

Retirement

10

 

 

 

 

 

 

ARTICLE V
TIMING OF, LIMITATIONS ON AND ADJUSTMENTS TO PLAN PAYMENTS

 

 

 

 

 

5.1

 

Time of Payments

10

 

 

 

 

5.2

 

Payment Offsets

10

 

 

 

 

5.3

 

Cap on Excess Parachute Payments; Gross-Up Payments

10

 

 

 

 

5.4

 

Code Section 409A Compliance

13

 

 

 

 

5.5

 

Tax Withholding

13

 

 

 

 

 

 

ARTICLE VI
RESTRICTIVE COVENANTS

 

 

 

 

 

6.1

 

Confidentiality

13

 

 

 

 

6.2

 

Non-Compete

14

 

 

 

 

6.3

 

Non-Solicitation

14

 

 

 

 

6.4

 

Enforcement

14

 

 

 

 

 

 

ARTICLE VII
AMENDMENT AND TERMINATION

 

 

 

 

 

7.1

 

Amendment

15

 

 

 

 

7.2

 

Termination

15

 

 

 

 

 

 

ARTICLE VIII
ADMINISTRATION

 

 

 

 

 

8.1

 

Plan Administrator

15

 

 

 

 

8.2

 

Responsibilities of Committee

15

 

 

 

 

8.3

 

Allocation or Delegation of Duties and Responsibilities

16


ii


--------------------------------------------------------------------------------





 

 

 

 

8.4

 

Expenses

16

 

 

 

 

8.5

 

Indemnification of Plan Administrator

16

 

 

 

 

8.6

 

Reliance Upon Others

16

 

 

 

 

8.7

 

Notification

16

 

 

 

 

8.8

 

Multiple Capacities

16

 

 

 

 

 

 

ARTICLE IX
CLAIMS PROCEDURE

 

 

 

 

 

9.1

 

Submission of Claims

17

 

 

 

 

9.2

 

Computation and Review of Claims

17

 

 

 

 

 

 

ARTICLE X
GENERAL PROVISIONS

 

 

 

 

 

10.1

 

Construction

18

 

 

 

 

10.2

 

Unfunded Plan

18

 

 

 

 

10.3

 

No Right to Continued Employment

18

 

 

 

 

10.4

 

Partial Invalidity

18

 

 

 

 

10.5

 

Successors and Assigns

18

 

 

 

 

10.6

 

Waivers

19

 

 

 

 

10.7

 

Gender and Number

19

 

 

 

 

10.8

 

Headings

19


iii


--------------------------------------------------------------------------------



ARTICLE I

PURPOSE OF THE PLAN

1.1       Purpose. This Key Executive Severance Plan was established by the
Company to provide severance benefits to certain key executive-level employees
of the Company and its Affiliates who terminate employment with an Employer
after a Change in Control under the circumstances described herein.

The American Jobs Creation Act of 2004 (the “AJCA”), which became law on October
22, 2004, added new section 409A to the Code and imposes new restrictions on
deferred compensation, including certain severance arrangements. It further
provides that payments upon a separation from service will meet the requirements
of Code Section 409A only to the extent provided by guidance issued by the
Department of Treasury where such payments are made due to a change in the
ownership or effective control of the Company. The AJCA and any Treasury
guidance issued to implement the AJCA may result in additional restrictions on a
Participant’s rights relating to compensation considered to be deferred under
this Plan. This Plan automatically incorporates all applicable restrictions of
the AJCA and such regulations, and the Company will amend the Plan to the extent
necessary to comply with those requirements. The timing under which a
Participant will have a right to receive any payment under this Plan will be
deemed to be automatically modified, and a Participant’s rights under the Plan
limited to conform to any requirements under the AJCA and such regulations.

ARTICLE II

DEFINITIONS

2.1       “Accrued Obligation” shall have the meaning set forth in Section
4.1(i)(A).

2.2       “Affiliate” means any corporation, trade or business if it or the
Company are members of a controlled group of corporations, are under common
control or are members of an affiliated service group, within the meanings of
Sections 414(b), 414(c) and 414(m), respectively, of the Code. The term
“Affiliate” shall also include any other entity required to be aggregated with
the Company pursuant to regulations under Section 414(o) of the Code.

2.3       “Annual Base Salary” means the annual rate of base salary payable to a
Participant for services performed for an Employer, as in effect immediately
prior to the Participant’s Date of Termination.

2.4       “Board” means the board of directors of the Company.

2.5       “Cause” means (a) the willful and continued failure by a Participant
to substantially perform his employment duties, (b) the willful engaging by the
Participant in gross misconduct that is materially and demonstrably injurious to
the Employer, (c) the willful violation of the Company’s Standards of Integrity
or other applicable corporate code of conduct,



--------------------------------------------------------------------------------



or (d) the conviction of the Participant of a felony. No act or failure to act
on the part of the Participant shall be considered “willful” unless it is done,
or omitted to be done, by the Participant in bad faith or without reasonable
belief that the Participant’s action or omission was in the best interests of
the Employer. Any act or failure to act that is based upon authority given
pursuant to a resolution duly adopted by the Board, or the advice of counsel for
the Employer, shall be conclusively presumed to be done, or omitted to be done,
by the Participant in good faith and in the best interests of the Employer.

Notwithstanding the forgoing, for purposes of the Plan, the termination of a
Participant’s employment with an Employer shall not be deemed to be for Cause
unless such termination is effected in accordance with the following procedures.
The Employer shall give the Participant written notice (“Notice of Termination
for Cause”) of its intention to terminate the Participant’s employment for
Cause, setting forth in reasonable detail the specific conduct of the
Participant that it considers to constitute Cause. Such notice shall be given no
later than 60 days after the act or failure (or the last in a series of acts or
failures) that the Employer alleges to constitute Cause. The Participant shall
have 30 days after receiving the Notice of Termination for Cause in which to
cure such act or failure, to the extent such cure is possible. In the case of a
termination under clause (a), (b) or (c) above, if the Participant fails to cure
such act or failure to the reasonable satisfaction of the Employer, the Employer
shall give the Participant a second written notice stating that in the good
faith opinion of the Employer, the Participant is guilty of the conduct
described in the Notice of Termination for Cause and that such conduct
constitutes Cause under the Plan.

2.6       “Change in Control” means the occurrence of any of the following
events:

(a)        any “person” (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes the
beneficial owner within the meaning of Rule 13d-3 under the Exchange Act (a
“Beneficial Owner”), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person any securities
acquired directly from the Company or its Affiliates) representing 25% or more
of the combined voting power of the Company’s then outstanding securities,
excluding any person who becomes such a Beneficial Owner in connection with a
transaction described in clause (i) of paragraph (c) below; or

(b)        the following individuals cease for any reason to constitute a
majority of the number of directors of the Company then serving: individuals
who, on the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended; or

(c)        there is consummated a merger or consolidation of the Company or any
direct or indirect wholly-owned subsidiary of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company


2


--------------------------------------------------------------------------------



outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of its Affiliates, at least 75% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company’s
then outstanding securities; or

(d)        the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 75% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

2.7       “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

2.8       “Committee” means the Organization and Compensation Committee of the
Board or any successor of such Committee.

2.9       “Company” means Public Service Enterprise Group Incorporated and any
successors thereto.

2.10     “Confidential Information” means all trade secrets, proprietary and
confidential business information belonging to, used by, or in the possession of
the Company or any of its Affiliates, including but not limited to information,
knowledge or data related to business strategies, plans and financial
information, mergers, acquisitions or consolidations, purchase or sale of
property, leasing, pricing, sales programs or tactics, actual or past sellers,
purchasers, lessees, lessors or customers, those with whom the Company or its
Affiliates has begun negotiations for new business, costs, employee
compensation, marketing and development plans, inventions and technology,
whether such confidential information, knowledge or data is oral, written or
electronically recorded or stored, except information in the public domain,
information known by the Participant prior to employment with an Employer, and
information received by the Participant from sources other than the Company or
its Affiliates, without obligation of confidentiality.


3


--------------------------------------------------------------------------------



2.11      “Date of Termination” means the date of a Participant’s death,
Disability Effective Date, or the date on which the termination of the
Participant’s employment by an Employer for Cause or without Cause or by the
Participant for Good Reason or without Good Reason, including Retirement, is
effective, as the case may be.

2.12     “Disability” means that the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical of
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical of mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident or health plan covering employees of
the Employer.

2.13     “Disability Effective Date” means the 30th day after the Participant’s
receipt of written notice of the Employer’s intention to terminate the
Participant’s employment on account of Disability, provided that, within the 30
days after the Participant’s receipt of such notice, the Participant shall not
have returned to full-time performance of his employment duties.

2.14     “Eligible Employee” means an individual who is designated as such in
accordance with Section 3.1.

2.15     “Effective Date” means the effective date of the Plan, which is the
date that the Company and Exelon Corporation execute an agreement and plan of
merger (or similar agreement) the consummation of which would constitute a
Change in Control of the Company. In the event that the Merger Agreement is not
executed, the Plan shall be null and void ab initio, all payments authorized by
the Committee under the Plan shall immediately be cancelled, and no Participant
shall have any rights or entitlements under the Plan.

2.16     “Employer” means the Company and each Affiliate, and any successors
thereto.

2.17     “Good Reason” means,

(a)        any reduction in the Participant’s Annual Base Salary, Target Bonus
or Target Long-Term Incentive, other than reductions pursuant to a broad-based
compensation reduction program or policy affecting the Participant and all
similarly situated employees of the Employer;

(b)        any adverse change in the Participant’s title, authority, duties, or
responsibilities or the assignment to the Participant of any duties or
responsibilities inconsistent in any respect with those customarily associated
with the position of the Participant immediately prior to the Change in Control;

(c)        the failure of any successor to the Company to assume this Plan in
accordance with Section 10.5(b); or


4


--------------------------------------------------------------------------------



(d)        any other material breach of the terms of the Plan by the Company
that either is not taken in good faith or, even if taken in good faith, is not
remedied by the Company promptly after receipt of notice thereof from the
Participant.

Notwithstanding the forgoing, for purposes of the Plan, the termination of a
Participant’s employment with an Employer shall not be deemed to be for Good
Reason unless such termination is effected in accordance with the following
procedures. The Participant shall give his Employer a written notice (“Notice of
Termination for Good Reason”) of the termination, setting forth in reasonable
detail the specific acts or omissions of the Employer that constitute Good
Reason and the specific provision(s) of the Plan on which the Participant
relies. Unless the Committee determines otherwise, a Notice of Termination for
Good Reason by the Participant must be made within 60 days after the Participant
first has actual knowledge of the act or omission (or the last in a series of
acts or omissions) that the Participant alleges to constitute Good Reason, and
the Employer shall have 30 days from the receipt of such Notice of Termination
for Good Reason to cure the conduct cited therein. A termination of employment
by the Participant for Good Reason shall be effective on the final day of such
30-day cure period unless prior to such time the Employer has cured the specific
conduct asserted by the Participant to constitute Good Reason to the reasonable
satisfaction of the Participant.

For purposes of the Plan, a Participant’s determination that an act or failure
to act constitutes Good Reason shall be presumed to be valid unless such
determination is decided to be unreasonable by the Committee or its delegate
pursuant to Article IX.

2.18     “Other Benefits” shall have the meaning set forth in Section 4.1(vii).

2.19     “Participant” means an Eligible Employee who has satisfied the
conditions for participation in the Plan, as set out in Section 3.2, and is
listed on either Schedule A or Schedule B hereto.

2.20     “Plan” means this Key Executive Severance Plan of Public Service
Enterprise Group Incorporated, as set forth herein and as may be amended,
modified or supplemented from time to time.

2.21     “Prior Equity Awards” shall have the meaning set forth in Section
4.1(ii).

2.22     “Retirement” means retirement under the terms of the Retirement Plan,
as defined in Section 4.1(vi)(A); except, however, that the term “Retirement”
for purposes of determining benefit entitlements under the Plan shall not
include forced retirements or any termination by an Employer without Cause or
voluntary termination by the Participant for Good Reason that occurs on a date
on which the Participant is Retirement eligible.

2.23     “Schedule A Participant” shall mean a Participant listed on Schedule A
hereto.

2.24     “Schedule B Participant” shall mean a Participant listed on Schedule B
hereto.


5


--------------------------------------------------------------------------------



2.25     “Target Bonus” means the Participant’s target annual bonus, if any,
under the applicable annual incentive compensation plan of the Company for the
fiscal year in which the Date of Termination occurs.

2.26     “Target Long-Term Incentive” means the Participant’s target long-term
incentive award, if any, under the applicable long-term incentive compensation
plan of the Company.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1       Eligible Employees. Eligibility to participate in the Plan shall be
limited to certain key executives of an Employer who (a) are not parties to
individual employment or change in control agreements and (b) are designated, by
duly adopted resolution of the Committee, as Eligible Employees.

3.2       Participation. As a condition to becoming a Participant and being
entitled to the benefits and protections provided under the Plan, each Eligible
Employee must execute and deliver to the Company, within 30 days after the later
of the Effective Date and the date such individual is designated by the
Committee as an Eligible Employee, a written agreement in the form attached
hereto as Exhibit I (or in such other form as may be satisfactory to the
Company) to be bound by the restrictive covenants set forth in Sections 6.1, 6.2
and 6.3. Schedules A and B hereto list the Eligible Employees who have satisfied
the conditions for Plan participation and the date as of which each such
Eligible Employee became a Participant. The Committee shall cause Schedules A
and B to be updated from time to time to reflect the Participants who are
currently participating in the Plan.

3.3       Release of Claims. Notwithstanding anything in the Plan to the
contrary, payment of any benefits under the Plan is expressly contingent upon
the Participant’s execution and delivery to the Company, within 45 days after
the Participant’s Date of Termination, of a written agreement, in the form
attached hereto as Exhibit II (or in such other form as may be satisfactory to
the Company) wherein the Participant releases and discharges the Company and
each of its Affiliates of any and all claims against the Company and its
Affiliates related in any way to the Participant’s employment with an Employer
and the termination of such employment.

ARTICLE IV

SEVERANCE BENEFITS AFTER A CHANGE IN CONTROL

4.1       Termination By Employer Other Than For Cause or By Participant For
Good Reason Within Two Years After a Change in Control. Subject to Sections 3.3
and Article V, if, within two years following the occurrence of a Change in
Control, either (a) an Employer shall


6


--------------------------------------------------------------------------------



terminate a Participant’s employment other than for Cause, death or Disability
or (b) a Participant shall voluntarily terminate his employment for Good Reason:

(i)         the Company shall pay to the Participant, in a lump sum in cash, the
aggregate of the amounts set forth in clauses A and B below:

A.

The sum of:

(1)

the Participant’s base salary through the Date of Termination;

(2)

the product of (x) the Participant’s Target Bonus and (y) a fraction, the
numerator of which is the number of days in the current calendar year through
the Date of Termination, and the denominator of which is 365; and

(3)

any accrued vacation pay;

 

in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (1), (2) and (3) shall be hereinafter referred to as the
“Accrued Obligations”); and

(1)

in the case of a Schedule A Participant, the amount equal to the product of two
times the sum of the Schedule A Participant’s Annual Base Salary and Target
Bonus; or

B.

(2)

in the case of a Schedule B Participant, the amount equal to the product of
three times the sum of the Schedule B Participant’s Annual Base Salary and
Target Bonus.

(ii)        any stock awards, stock options, stock appreciation rights or other
equity-based awards that were outstanding immediately prior to the Date of
Termination (“Prior Equity Awards”) shall vest and/or become exercisable in
accordance with the underlying plan for such Prior Equity Award;

(iii)      the Company shall pay the cost of the continued coverage of the
Participant and/or the Participant’s family under the Company’s medical and
dental employee benefit plans for 18 months after the Date of Termination
provided that the Participant makes an election to continue such coverage in the
Company’s medical and dental employee benefit plans under the Consolidated
Omnibus Reconciliation Act of 1985 (“COBRA”), as amended, subject to the
requirements and limitations thereof, and thereafter for an additional period of
six months, in the case of a Schedule A Participant, or 18 months, in the case
of a Schedule B Participant; provided however, that if the Participant becomes
re-employed with another employer and is eligible to receive medical or dental
benefits under another employer provided plan, the medical and dental


7


--------------------------------------------------------------------------------



benefits provided by the Company under this Plan shall be secondary to those
provided under such other plan during the applicable period of eligibility;

(iv)      for two years after the Date of Termination in the case of a Schedule
A Participant or three years after the Date of Termination in the case of a
Schedule B Participant (or such longer period as may be provided by the terms of
the appropriate plan, program, practice or policy), the Company shall continue
benefits (other than medical and dental benefits, but including financial
planning assistance) to the Participant and/or the Participant’s family at least
equal to those which would have been provided to them in accordance with the
welfare plans, programs, practices and policies maintained by the Company if the
Participant’s employment had not been terminated or, if more favorable to the
Participant, as in effect generally at any time thereafter with respect to other
peer executives of the Employer and their families;

(v)        the Participant’s eligibility (but not the time of commencement of
such benefits) for retiree benefits pursuant to the welfare plans, programs,
practices and policies maintained by the Company shall be determined as if the
Participant had (A) remained employed until two years (in the case of a Schedule
A Participant) or three years (in the case of a Schedule B Participant) after
the Date of Termination and (B) retired on the last day of such period;

(vi)      the Participant shall be paid, in a lump sum payment in cash, an
amount equal to the excess of:

(A)      the actuarial equivalent of the benefit under the Company’s applicable
qualified defined benefit retirement plan in which the Participant is
participating immediately prior to his Date of Termination (the “Retirement
Plan”) (utilizing the rate used to determine lump sums and, to the extent
applicable, other actuarial assumptions no less favorable to the Participant
than those in effect under the Retirement Plan immediately prior to the
Effective Date), any supplemental executive retirement plans (“SERPs”) in which
the Participant participates and, to the extent applicable, any other defined
benefit retirement arrangement between the Participant and the Company (“Other
Pension Benefits”) which the Participant would receive if the Participant’s
employment continued for two or three additional years (for Schedule A
Participants and Schedule B Participants, respectively) beyond the Date of
Termination and, assuming that the Participant’s compensation for such deemed
additional period was the Participant’s Annual Base Salary as in effect
immediately prior to the Date of Termination and assuming a bonus in each year
during such deemed additional period equal to the Target Bonus, over

(B)       the actuarial equivalent of the Participant’s actual benefit (paid or
payable), if any, under the Retirement Plan, the SERPs and Other Pension
Benefits as of the Date of Termination (utilizing the rate used to determine
lump sums and, to the extent applicable, other actuarial assumptions no less
favorable


8


--------------------------------------------------------------------------------

to the Participant than those in effect under the Retirement Plan immediately
prior to the effective date of the Change in Control);

(vii)     any compensation previously deferred (other than pursuant to a
tax-qualified plan) by or on behalf of the Participant (together with any
accrued interest or earnings thereon), whether or not then vested, shall become
vested on the Date of Termination and shall be paid in accordance with the terms
of the plan, policy or practice under which it was deferred to the extent
permitted by guidance issued by the U.S. Department of Treasury under Section
409A of the Code;

(viii)   the Company shall, at its sole expense as incurred, provide the
Participant with outplacement services suitable to the Participant’s position
for a period not to exceed one year following the Date of Termination with a
nationally recognized outplacement firm; and,

(ix)      to the extent not theretofore paid or provided, the Company shall pay
or provide to the Participant any other amounts or benefits required to be paid
or provided or which the Participant is entitled to receive under any plan,
program, policy, practice, contract or agreement of the Company (or other
Employer), including earned but unpaid stock and similar compensation, but
excluding medical or dental benefits if the Participant is eligible for such
benefits to be provided by a subsequent employer, and benefits payable under any
severance plan or policy (such other amounts and benefits that are payable to
the Participant shall be hereinafter referred to as the “Other Benefits”).

4.2       Termination By Employer For Cause or By Participant Other Than For
Good Reason. If, at any time after a Change in Control, either (a) an Employer
shall terminate a Participant’s employment for Cause or (b) the Participant
shall voluntarily terminate his employment other than for Good Reason, the
Employer shall have no further payment obligations to the Participant other than
for amounts described in Sections 4.1(i)(A)(1) and 4.1(i)(A)(3) and the timely
payment or provision of Other Benefits. In such case, all such amounts shall be
paid to the Participant in a lump sum.

4.3       Death. If a Participant’s employment terminates by reason of the
Participant’s death after a Change in Control, all Accrued Obligations as of the
time of death shall be paid to the Participant’s estate or beneficiary, as
applicable, in a lump sum in cash and the Participant’s estate or beneficiary
shall be entitled to any Other Benefits in accordance with their terms. Any
Prior Equity Awards shall vest and/or become exercisable, as the case may be, as
of the Date of Termination and the Participant’s estate or beneficiary, as the
case may be, shall have the right to exercise any such Prior Equity Award until
the earlier of (a) one year from the Date of Termination (or such longer period
as may be provided under the terms of any such Prior Equity Award) and (b) the
normal expiration date of such Prior Equity Award.

4.4       Disability. If a Participant’s employment is terminated by reason of
Disability after a Change in Control, all Accrued Obligations shall be paid to
the Participant in a lump sum in cash and the Participant’s estate or
beneficiary shall be entitled to any Other Benefits in accordance with their
terms. Any Prior Equity Awards shall vest immediately and/or become exercisable,
as the case may be, and the Participant shall have the right to exercise any
such Prior


9


--------------------------------------------------------------------------------



Equity Award until the earlier of (a) one year from the Date of Termination (or
such longer period as may be provided under the terms of any such Prior Equity
Award) and (b) the normal expiration date of such Prior Equity Award.

4.5       Retirement. If a Participant’s employment terminates as a result of
Retirement after a Change in Control, the Participant shall be paid the Accrued
Obligations in a lump sum in cash and the Participant shall be entitled to any
Other Benefits in accordance with their terms.

ARTICLE V

TIMING OF, LIMITATIONS ON AND ADJUSTMENTS TO PLAN PAYMENTS

5.1       Time of Payments. Payments under the Plan shall be made as soon as
practicable after the Participant’s Date of Termination, except, however, that
any payment that is subject to the requirements of Section 409A of the Code
shall be made as soon as practicable after the earlier of (i) the six-month
anniversary of the Participant’s Date of Termination (other than by reason of
death) and (ii) the date of the Participant’s death.

5.2       Payment Offsets. Notwithstanding anything in the Plan to the contrary,
in the event a Participant is entitled to receive severance payments both under
this Plan and under the terms of either (i) an individual change of control or
employment agreement, (ii) another severance pay plan or policy of an Employer
or (iii) any existing or future law or regulation, the benefits payable under
this Plan shall be reduced by the amount of any severance benefits such
Participant is entitled to receive under such individual agreement, plan,
policy, law or regulation.

5.3       Cap on Excess Parachute Payments; Gross-Up Payments. Notwithstanding
anything in the Plan to the contrary, if (i) a Participant is a “disqualified
individual” (as defined in Section 280G(c) of the Code) and (ii) the severance
benefits provided under Articles IV or V, together with any other payments the
Participant has the right to receive from an Employer, would constitute a
“parachute payment” (as defined in Section 280G(b) of the Code) (“Parachute
Payments”), the following provisions shall apply:

(a)        Schedule A Participants

(i)         In the case of a Schedule A Participant, the severance benefits
under Article IV shall not exceed an amount which, together with any other
Parachute Payments the Participant has a right to receive from the Employer,
would be 2.99 times the Participant’s “base amount” (as defined in Section 280G
of the Code) so that no portion of the amounts received by the Participant shall
be subject to the excise tax imposed under Section 4999 of the Code.

(ii)       The determination of whether any limitation on the severance benefits
payable under Article IV is necessary shall be made by the Company’s independent
auditor or such other certified public accounting firm as may be jointly


10


--------------------------------------------------------------------------------



designated by the Participant and the Company (the “Accounting Firm”), which
shall provide detailed supporting calculations to the Participant and the
Company. The determinations of the Accounting Firm shall be conclusive and
binding on the Company and the Participant. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

(iii)      If through error or otherwise a Schedule A Participant shall receive
payments under the Plan, together with other Parachute Payments the Participant
has the right to receive from an Employer, in excess of 2.99 times his base
amount, the Participant shall immediately repay the excess to the Employer upon
notification from the Employer that an overpayment has been made. If the
Participant fails to repay the excess to the Employer within 10 business days of
the date of the Employer’s notification, the Participant will become liable to
the Employer for an amount equal to two (2) times the excess amount.

(b)        Schedule B Participants

(i)         In the event it shall be determined that any severance benefits
payable to a Schedule B Participant under Articles IV (together with any other
Parachute Payments the Participant has a right to receive from the Employer)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Participant
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income and employment taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Participant retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Parachute Payments.

(ii)        Subject to the provisions of Section 5.2(b)(iii), all determinations
required to be made under this Section 5.2(b), including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Accounting Firm, which shall provide detailed supporting calculations to the
Participant and the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 5.2(b), shall be paid by the Company to the Participant as soon as
practicable after the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Participant and
the Company. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 5.2(b)(iii) and the Participant
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the


11


--------------------------------------------------------------------------------



Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Participant.

(iii)      A Schedule B Participant shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Participant
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall:

(A)      give the Company any information reasonably requested by the Company
relating to such claim,

(B)       take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

(C)       cooperate with the Company in good faith in order effectively to
contest such claim, and

(D)      permit the Company to participate in any proceedings relating to such
claim;

provided however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5.2(b)(iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Participant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine; provided however, that if the Company directs the Participant
to pay such claim and sue for a refund, the Company shall advance the amount of
such payment to the Participant, on an interest-free basis and shall indemnify
and hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such


12


--------------------------------------------------------------------------------



advance; and further provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Participant with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Participant shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

(iv)      If, after the receipt by a Schedule B Participant of an amount
advanced by the Company pursuant to Section 5.2(b)(iii), the Participant becomes
entitled to receive any refund with respect to such claim, the Participant shall
(subject to the Company’s complying with the requirements of Section
5.2(b)(iii)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by the Participant of an amount advanced by the Company
pursuant to Section 5.2(b)(iii), a determination is made that the Participant
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Participant in writing of its intent to contest such denial
of refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

5.4       Code Section 409A Compliance. Notwithstanding anything in the Plan to
the contrary, all Plan benefit obligations and payments are subject to guidance
issued by the U.S. Department of Treasury under Section 409A of the Code. To the
extent required, the Company may modify the severance benefits payable hereunder
to comply with such guidance; provided, however, that the present value of the
aggregate Plan benefits payable to a Participant after such modification shall
not be less than the present value of the Plan benefits payable to the
Participant prior to the modification.

5.5       Tax Withholding. Notwithstanding any other provision of this Plan, the
Company may withhold from any amounts payable under this Plan such Federal,
state, local or foreign taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

ARTICLE VI

RESTRICTIVE COVENANTS

6.1       Confidentiality. As a condition to participation in the Plan, each
Participant agrees to hold in a fiduciary capacity for the benefit of the
Company and its Affiliates all Confidential Information which shall have been
obtained by the Participant during the Participant’s employment by the Employer;
except, however, that this Section 6.1 shall not apply to Confidential
Information that is or becomes public knowledge, unless such Confidential
Information became or becomes public knowledge due to acts of the Participant or
representatives of the Participant in violation of this Section 6.1. Upon
termination of the


13


--------------------------------------------------------------------------------



Participant’s employment, he shall return to the Company all Confidential
Information in his possession. After termination of the Participant’s employment
with the Employer, the Participant shall not, without the prior written consent
of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such Confidential Information to anyone other than
the Company and those designated by it, except (x) otherwise publicly available
information, (y) as may be necessary to enforce his rights under the Plan or as
necessary to defend himself against a claim asserted directly or indirectly by
the Company or its Affiliates; or (z) as may be compelled by service of a valid
subpoena or other legal process. If the Participant is served with a valid
subpoena or other legal process, he must so notify the Company within three
business days. Unless and until a determination has been made in accordance with
Section 6.4 that the Participant has violated this Section 6.1, an asserted
violation of the provisions of this Section 6.1 shall not constitute a basis for
deferring or withholding any amounts otherwise payable to the Participant under
the Plan.

6.2       Non-Compete. As a condition to participation in the Plan, each
Participant agrees, that, in the event the Participant voluntarily terminates
his employment other than for Good Reason, for the period of one year from Date
of Termination he will not, without the written consent of the Company, directly
or indirectly own, manage, operate, join, control, become employed by, consult
to or participate in the ownership, management, or control of any business which
is in direct competition with the Company or its Affiliates.

6.3       Non-Solicitation. As a condition to participation in the Plan, each
Participant agrees that, in the event the Participant voluntarily terminates his
employment other than for Good Reason, for the period of one year following the
Date of Termination, he will not, directly or indirectly, solicit or hire, or
encourage the solicitation or hiring by any employer other than the Company or
its Affiliates, for any position as an employee, independent contractor,
consultant or otherwise, any person who was a managerial or higher level
employee of an Employer at any time during the term of the Participant’s
employment by the Employer; provided, however, that this provision shall not
apply with respect to the solicitation of any person after six months from the
date on which such person’s employment by an Employer has terminated.

6.4       Enforcement. In the event of a breach by the Participant of any of the
covenants set forth in this Article VI, it is agreed that the Company shall
suffer irreparable harm for which money damages are not an adequate remedy, and
that, in the event of such breach, the Company shall be entitled to obtain an
order of a court of competent jurisdiction for equitable relief from such
breach, including, but not limited to, temporary restraining orders and
preliminary and/or permanent injunctions against the breach of such covenants by
the Participant. In the event that the Company should initiate any legal action
for the breach or enforcement of any of the provisions contained in this Article
VI and the Company does not prevail in such action, the Company shall promptly
reimburse the Participant the full amount of any court costs, filing fees,
attorney’s fees which the Participant incurs in defending such action, and any
loss of income during the period of such litigation.


14


--------------------------------------------------------------------------------



ARTICLE VII

AMENDMENT AND TERMINATION

7.1       Amendment. The Company may amend this Plan at any time, and from time
to time, by action of the Committee; provided, however, that no amendment
adopted after the effective date of a Change in Control shall have the effect of
either (i) removing an individual from the list of Participants, (ii) adding
conditions for participation or the entitlement to receive benefits hereunder,
(iii) reducing the amount of benefits payable to a Participant or (iv) otherwise
restricting a Participant’s right to receive benefits under the Plan, except as
may otherwise be required to conform such payments to the requirements of
Section 409A of the Code, as provided in Section 1.1.

7.2       Termination. The Committee may terminate the Plan at any time prior to
a Change in Control. The Plan may not be terminated after the effective date of
a Change in Control, except that the Plan shall automatically terminate on the
24-month anniversary of a Change in Control, except with respect to benefits
payable on and after the date of termination.

ARTICLE VIII

ADMINISTRATION

8.1       Plan Administrator. The Plan shall be administered by the Committee,
which shall have the duties and responsibilities for administering the Plan as
are specifically set forth in this Article VIII.

8.2       Responsibilities of Committee.

(a)        The Committee shall have responsibility for the day to day
administration of the Plan. In addition, the Committee shall the specific
powers, duties, responsibilities and obligations specifically provided for
herein.

(b)        Subject to the express provisions of the Plan, the Committee shall
have full and exclusive authority to interpret the Plan and to make all other
factual determinations deemed necessary or advisable in the implementation and
administration of the Plan, including but not limited to determinations with
respect to the eligibility of Participants to receive benefits under the Plan
and the status and rights of such Participants and all other persons affected
hereunder. The Committee’s interpretation and construction of the Plan shall be
conclusive and binding on all persons.

(c)        The Committee shall have sole authority to adopt rules and
regulations, which shall be administered by the Committee. In addition, the
Committee shall have the discretionary authority to issue rulings and
interpretations concerning the Plan and all matters arising thereunder, on a
uniform and nondiscriminatory basis, provided the same shall not be contrary to
or inconsistent with any provision of the Plan.


15


--------------------------------------------------------------------------------



(d)        As a condition of distributing any benefit under the Plan, the
Committee may prescribe the use of such forms and require the furnishing of such
information as the Plan Committee may deem appropriate for administering the
Plan.

8.3       Allocation or Delegation of Duties and Responsibilities. In
furtherance of its duties and responsibilities under the Plan, the Committee
may,

(a)        Employ agents to carry out non-fiduciary responsibilities;

(b)        Employ agents to carry out fiduciary responsibilities;

(c)        Consult with counsel, who may be counsel to the Company; and

(d)        Delegate any of its duties and responsibilities hereunder to such
officer or officers of the Company as the Committee shall designate; except,
however, that the Committee may not delegate to any other person the designation
of Eligible Employees under Section 3.1.

8.4       Expenses. Unless otherwise agreed to by the Company, no person acting
as a fiduciary hereunder (who is an employee of an Employer) shall receive any
compensation for services as such. Expenses incurred by fiduciaries in
connection with the administration of the Plan shall be paid by the Company.

8.5       Indemnification of Plan Administrator. The Company shall indemnify, to
the fullest extent permitted by law, each person made or threatened to be made a
party to any civil or criminal action or proceeding by reason of the fact that
he, or his testator or intestate, was a member of the Committee, or a delegate
of the Committee, acting in the capacity of Plan administrator.

8.6       Reliance Upon Others. The Committee, any person to whom it may
delegate such of its duties and powers as provided herein, and the officers and
directors of the Company shall be entitled to rely conclusively upon and shall
be fully protected in any action taken by them in good faith in reliance upon
any tables, valuations, certificates, opinions, reports or other advice
furnished to them by any duly appointed actuary, accountant, legal counsel (who
may be counsel for the Company) or other specialist.

8.7       Notification. All notices, reports and statements in connection with
the Plan that are given, made, delivered or transmitted to a Participant shall
be deemed duly given, made, delivered, or transmitted when mailed, by such class
as the sender may deem appropriate, with postage prepaid and addressed to the
Participant at the address last appearing on the records of the Employer with
respect to this Plan. All notices, direct actions or other communications given,
made, delivered or transmitted by a Participant to an Employer or Committee
shall not be deemed to have been duly given, made, delivered, transmitted or
received unless and until actually received by the Employer or Committee.

8.8       Multiple Capacities. A person may serve in more than one fiduciary
capacity with respect to the Plan.


16


--------------------------------------------------------------------------------



ARTICLE IX

CLAIMS PROCEDURE

9.1       Submission of Claims. The initial claim by any Participant for
benefits under this Plan shall be submitted in writing to the Committee within
60 days after the occurrence of the termination of employment that the
Participant claims to have triggered entitlement to Plan benefits.

9.2       Computation and Review of Claims. All benefits shall be computed by
the Committee or its delegate. All claims shall be approved or denied by the
Committee (or its delegate) as soon as practicable, but in no event later than
90 days after application by the claimant.

(a)        Initial Denial of Claim—Any denial of a claim shall include:

(i)         Reason or reasons for the denial;

(ii)        Reference to pertinent Plan provisions on which the denial is based;

(iii)      Description of any additional material or information necessary for
the claimant to perfect the claim together with an explanation of why the
material or information is necessary; and

(iv)      Explanation of the Plan’s claim review procedure, described below.

(b)        Review of a Denied Claim—A claimant shall have a reasonable
opportunity to appeal a denied claim to the Committee (or its delegate) for a
full and fair review. The claimant or a duly authorized representative:

(i)         Shall have 60 days, after receipt of written notification of the
denial of claim in which to request a review.

(ii)        May request a review upon written application to the Committee.

(iii)      Shall submit written comments, documents, records and other
information relating to the claim.

(iv)      May review, free of charge, pertinent Plan documents, records and
other information relevant to the claim.

(c)        Committee Review—The Committee’s (or its delegate’s) review shall
take into account all comments, documents, records and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.


17


--------------------------------------------------------------------------------



(d)        Written Decision—The Committee (or its delegate) shall issue a
decision on the reviewed claim promptly but no later than 60 days after receipt
of the review. The Committee’s decision shall be in writing and shall include:

(i)         Reasons for the decision,

(ii)        References to the Plan provisions on which the decision is based,
and

(iii)      Statement that the claimant is entitled to receive, upon request,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim

(e)        Binding Effect—The Committee’s (or its delegate’s) decision shall be
final and binding on the claimant and the Employer.

ARTICLE X

GENERAL PROVISIONS

10.1     Construction. This Plan shall be construed and enforced in accordance
with and governed by the internal substantive laws (and not the laws relating to
conflict of laws or choice of laws) of the State of New Jersey, except to the
extent that such laws are preempted by Federal law.

10.2     Unfunded Plan. The obligations of the Company under this Plan are not
required to be funded in advance. Nothing contained in this Plan shall give an
Eligible Employee or Participant any right, title or interest in any property of
the Company or any of its Affiliates.

10. 3    No Right to Continued Employment. Nothing contained herein shall be
deemed to give any Eligible Employee or Participant the right to be retained in
the employment of an Employer or to limit the rights of any Employer to
discharge any Eligible Employee or Participant at any time, with or without
notice and with or without Cause.

10.4     Partial Invalidity. The invalidity or unenforceability of any term or
provision, or any clause, or portion thereof, of this Plan shall in no way
impair or affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

10.5     Successors and Assigns.   (a)   This Plan shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

(b)        The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform the Company’s obligations under the Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.


18


--------------------------------------------------------------------------------



(c)        In no event shall a Participant assign his interests under the Plan
to any other person without the prior written consent of the Committee.

10.6     Waivers. Failure to strictly comply with any term, condition or
requirement set forth in the Plan shall not be deemed a waiver of such term,
condition or requirement, nor shall any waiver of any such term, condition or
requirement at any one time or times be deemed to result in a waiver of such
term, condition or requirement at any other time or times.

10.7     Gender and Number. Masculine pronouns include the feminine as well as
the neuter genders, and the singular shall include the plural, unless indicated
otherwise by the context.

10.8     Headings. The headings of the Plan are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.


19


--------------------------------------------------------------------------------



SCHEDULE A

PARTICIPANTS

 

Name

 

Title

 

Participation Date

 

 

 

 

    

John E. Anderson

 

VP-Customer Operations

 

 

Richard P. Bonnifield

 

Vice President - Law

 

 

Harold W. Borden

 

VP & General Counsel, PSEG Power

 

 

Laura L. Brooks

 

VP-Risk Management & Chief Risk Officer

 

 

Michael H. Brothers

 

VP- Site Operations – PSEG Power

 

 

Peter A. Cistaro

 

VP – Gas Delivery

 

 

Francis E. Delany

 

VP and Corporate Rate Counsel

 

 

Frederick D. DeSanti

 

VP – External Affairs

 

 

Derek M. DiRisio

 

VP – PSEG Energy Holdings

 

 

Nelson Garcez

 

VP – Generation & Technical Services, PSEG Global

 

 

Miriam E. Gilligan

 

VP – Finance and Treasury Holdings

 

 

Cecil R. House

 

VP – Supply Chain Management

 

 

Christopher P. Kelleher

 

Senior Vice President – PSEG Resources

 

 

Stanley LaBruna

 

Vice President – Environment, Health & Safety

 

 

Frederick W. Lark

 

VP – Business Analysis

 

 

Ralph A. LaRossa

 

VP – Electric Delivery

 

 

Shawn P. Leyden

 

VP & General Counsel, PSEG ER&T

 

 

Alfredo Z. Matos

 

VP- Distribution Operations & EHS

 

 

Eileen A. Moran

 

President – PSEG Resources

 

 

Matthew J. McGrath

 

VP & General Counsel, PSEG Global

 

 

Frederick Pastor, Jr.

 

VP – Construction, PSEG Power

 

 

Margaret M. Pego

 

VP – Human Resources

 

 

Morton A. Plawner

 

VP & Treasurer

 

 

Kevin J. Quinn

 

VP – Corporate Planning

 

 

Patricia A. Rado

 

VP & Controller

 

 

David G. Seabrook

 

VP – Corporate Development, PSEG Global

 

 

Elbert C. Simpson

 

SVP – Information Technology

 

 

Edward J. Sondey

 

VP - Finance & Development, PSEG Power

 

 

Michael J. Thomson

 

President - PSEG Fossil

 

 


1


--------------------------------------------------------------------------------



SCHEDULE B

PARTICIPANTS

 

Name

 

Title

 

Participation Date

 

 

 

 

    

R. Edwin Selover

 

SVP & General Counsel

 

 


 


--------------------------------------------------------------------------------



EXHIBIT I

Form of Restrictive Covenant Agreement

AGREEMENT, by and between Public Service Enterprise Group Incorporated, a New
Jersey Corporation (the “Company”) and [ _________________ ] (“Executive”),
dated as of [ ______________ ].

WHEREAS, the Company maintains the Key Executive Severance Plan of Public
Service Enterprise Group Incorporated (the “Plan”), effective December 20, 2004,
and as thereafter amended, modified or supplemented;

WHEREAS, Executive was designated as an Eligible Employee under the Plan by the
Organization and Compensation Committee of the Company’s board of directors on
December 19, 2004;

WHEREAS, pursuant to Section 3.2 of the Plan, in order to be a Participant in
and be entitled to benefits and protections under the Plan, Executive must
execute and delivery to the Company within 30 days after Executive was
designated as an Eligible Employee a written agreement to be bound by the terms
and conditions of certain covenants set out in Article VI of the Plan, which is
hereby incorporated herein;

NOW THEREFORE, the parties agree as follows:

1.          Executive has received a copy of the Plan and has read and
understands the terms of conditions of Section 6.1, Confidentiality, Section
6.2, Non-Compete, and Section 6.3, Non-Solicitation, therein, as applied to
Executive (the “Covenants”).

2.          Executive agrees to be bound by and comply with the terms of the
Covenants in consideration for becoming a Participant in the Plan.

3.          Executive acknowledges that the Covenants are reasonable in the
scope of the activities restricted, the geographic area covered by the
restrictions, the duration of the restrictions, and that such Covenants are
reasonably necessary to protect the Company’s legitimate interests in its
Confidential Information and its relationships with its employees, customers and
suppliers.

4.          Executive acknowledges that the Covenants will not deprive Executive
of the ability to earn a livelihood or to support Executive’s dependents.

5.          Executive shall be a Participant in the Plan and be entitled to all
of the rights and benefits provided thereunder as of the date of this Agreement.

6.          This Agreement shall be construed and enforced in accordance with
and governed by the internal substantive laws (and not the laws relating to
conflict of laws or choice of laws) of the State of New Jersey, except to the
extent that such laws are preempted by Federal law.


 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

[This Agreement may be executed in counterparts.]

 

 

 

EXECUTIVE





 

 





 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PUBLIC SERVICE ENTERPRISE
GROUP INCORPORATED




 

 

--------------------------------------------------------------------------------





 

 By:





 

 

 

--------------------------------------------------------------------------------





 

 Title: 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 


2


--------------------------------------------------------------------------------



EXHIBIT II

Form of Separation Agreement and General Release

SEPARATION AGREEMENT AND GENERAL RELEASE, by and between Public Service
Enterprise Group Incorporated, a New Jersey Corporation, (the “Company”) and [
_________________ ] (“Executive”), dated as of [ ______________ ], (“this
Agreement”).

WHEREAS, the Company maintains the Key Executive Severance Plan of Public
Service Enterprise Group Incorporated (the “Plan”), effective December 20, 2004,
and as thereafter amended, modified or supplemented;

WHEREAS, Executive was designated as an Eligible Employee under the Plan by the
Organization and Compensation Committee of the Company’s board of directors on
December 19, 2004 and became a Participant in the Plan as of [date] ;

WHEREAS, the Company or one of its Affiliates terminated Executive’s employment
effective [date] (the “Termination Date”);

WHEREAS, pursuant to Section 3.3 of the Plan, in order to be a Participant in
and be entitled to benefits and protections under the Plan, Executive must
execute and delivery this Agreement to the Company within forty-five days after
Executive receives this Agreement; and

WHEREAS, Executive and the Company desire to settle fully and finally any
differences, rights and duties arising between them, including, but in no way
limited to, any differences, rights and duties that have arisen or might arise
out of or are in any way related to Executive’s employment with the Company, and
the conclusion of that employment;

NOW THEREFORE, Executive and the Company agree as follows:

1.          Terms. All capitalized terms in this Agreement shall have the same
meanings and definitions as assigned to such terms in the Plan.

2.          Separation Payment. The Company acknowledges that the Executive is
entitled to and that the Company will provide the payments and benefits
described in Article IV of the Plan, all such payments and benefits to be paid
to Executive less all applicable withholdings.

3.          Release of Claims. Executive, for himself and for his children,
heirs, administrators, representatives, executors, successors and assigns,
releases and gives up any and all claims and rights which he has, may have or
hereafter may have against the Company, its Affiliates and their respective
subsidiaries, affiliates, predecessors, successors, assigns, officers,
directors, shareholders, employees and agents and all of their predecessors,
successors and assigns (the “Releasees”) from the beginning of the world until
the date of the execution of this Agreement, including, but not limited to, any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs) of


 


--------------------------------------------------------------------------------



any nature whatsoever, whether known or unknown, whether in law or equity
(collectively, “Claims”), including, but not limited to, any Claims related to
Executive’s employment with the Company and the conclusion thereof, any Claims
based on wrongful termination, any Claims based on contract whether express or
implied, written or oral, and any Claims arising under the United States and/or
State Constitutions, federal and/or common law, and/or rights arising out of
alleged violations of any federal, state or other government statutes,
regulations or ordinances including, without limitation, the National Labor
Relations Act, Title VII of the 1964 Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers’ Benefit Protection Act, the Sarbanes-Oxley
Act, the New Jersey Law Against Discrimination, the New Jersey Conscientious
Employee Protection Act, the Americans with Disabilities Act, the Civil Rights
Act of 1866 (42 U.S.C. § 1981), the Civil Rights Act of 1991, the Equal Pay Act,
the Family and Medical Leave Act, the Fair Labor Standards Act and the Employees
Retirement Income Security Act of 1974, all as amended. This release
specifically includes, but is not limited to, the right to the payment of wages,
vacation, pension benefits or any other employee benefits, and any other rights
arising under federal, state or local laws prohibiting discrimination and/or
harassment on the basis of age, race, color, religion, creed, sex, national
origin, ancestry, mental or physical disability, alienage or citizenship status,
marital status, or any other basis prohibited by law.

4.          Covenant Not To Sue. Executive has not filed against the Company or
any of the Releasees, any complaints, charges or lawsuits with any government
agency, arbitral tribunal, self-regulatory body, or any court arising out of
Executive’s employment by the Company or any other matter arising on or prior to
the date hereof. Executive will not, directly or indirectly, commence or
prosecute, or assist in the filing, commencement or prosecution in any court,
arbitral tribunal, self-regulatory body or local or state government agency, any
claim or charge against the Company or any of the Releasees arising out of any
of the matters set forth in this Agreement or based upon any common law or
statutory claim against the Company or any of the Releasees that can be brought
under federal, state or local law. Notwithstanding the foregoing, Executive
shall not be limited from commencing a proceeding for the sole purpose of
enforcing his rights under this Agreement or under the Plan, provided Executive
first complies with the Claims Review procedures described in Article X of the
Plan.

5.          No Admission of Liability. This Agreement does not constitute or
imply an admission of liability or wrongdoing by Executive, the Company or any
of the Releasees.

6.          No Disparagement. Executive and the officers and directors of the
Company and its Affiliates agree that they will not make, or cause to be made,
any statements, observations or opinions, or communicate any information
(whether oral or written) that disparages or is likely in any way to harm the
reputation in the case of the officers and directors of the Company and its
Affiliates, Executive, and in the case of Executive, the Company, its Affiliates
or any of the Releasees.

7.          Confidentiality. The terms of this Agreement are CONFIDENTIAL.
Executive agrees not to tell anyone about this Agreement and not to disclose any
information contained in this Agreement to anyone, other than to his lawyer,
financial advisor or immediate family members, to enforce this Agreement, or to
respond to a valid subpoena or other legal process. If Executive does tell his
lawyer, financial advisor or immediate family members about this


2


--------------------------------------------------------------------------------



Agreement or its contents, he must immediately tell them that they must keep it
confidential as well. The Company agrees that it will keep the terms of this
Agreement confidential, except as is necessary to administer this Agreement, as
required by law or to respond to a valid subpoena or other legal process.

8.          No Reliance. Executive represents that in executing this Agreement
he does not rely and has not relied upon any representation or statement not set
forth in this Agreement that the Company or any of its agents, representatives
or attorneys may have made with regard to the subject matter, basis or effect of
this Agreement.

9.          Governing Law. This Agreement shall be construed in accordance with
the laws of the State of New Jersey without regard to any state’s conflict of
law provisions.

10.       Remedy for Breach. In the event of any breach of this Agreement, the
parties may only institute an action for specific enforcement of the terms of
this Agreement and the Plan and seek damages resulting from such breach.
Executive may not institute any proceeding based on any Claims related to his
employment with the Company or the conclusion of his employment because of a
breach of this Agreement or the Plan by the Company. The prevailing party in any
such action shall be entitled to an award of attorneys’ fees and costs in
addition to any other legal or equitable relief, except that the Company will
not be entitled to its attorneys’ fees or other damages if Executive challenges
the validity or enforceability of this Agreement.

11.       Severability. If at any time, after the date of the execution of this
Agreement, any provision of this Agreement shall be held in any court or agency
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect. In the event that a court or agency of
competent jurisdiction concludes that the release contained in paragraph 3 or
the covenant not to sue contained in paragraph 4 are illegal, void or
unenforceable, Executive agrees to execute a release and covenant not to sue
that are legal, valid and enforceable.

12.       Entire Agreement. This Agreement, the Plan and the Restrictive
Covenant Agreement required by Section 3.2 of the Plan set forth the entire
agreement between the parties with respect to the termination of Executive’s
employment and supersede any and all prior understandings and agreements between
the parties. Neither party shall have any obligation toward the other except as
set forth herein and therein.

13.       Modifications. This Agreement may not be modified except in writing
signed by all parties.

14.       Enforceability. The parties are bound by this Agreement. Anyone who
succeeds to the parties’ rights and responsibilities, such as their heirs,
executors, successors or assigns, is also bound.

15.       Headings. The headings contained in this Agreement are for the
convenience of reference only and are not intended to define, limit, expand or
describe the scope or intent of any provision of this Agreement.

16.       Acknowledgements. Executive acknowledges that:


3


--------------------------------------------------------------------------------



a.

Executive has carefully read and understands this Agreement;

b.

Executive has been given forty-five (45) days to consider his rights and
obligations under this Agreement and to consult with an attorney;

c.

The Company advised Executive to consult with an attorney and/or any other
advisors of his choice before signing this Agreement;

d.

Executive understands that this Agreement is LEGALLY BINDING and by signing it
he gives up certain rights;

e.

Executive has voluntarily chosen to enter into this Agreement and has not been
forced or pressured in any way to sign it;

f.

Executive KNOWINGLY AND VOLUNTARILY RELEASES the Company and the Releasees from
any and all claims Executive may have, known or unknown, in exchange for the
benefits Executive has obtained by signing, and that these benefits are in
addition to any benefit Executive would have otherwise received if he did not
sign this Agreement;

g.

The General Release in this Agreement includes a WAIVER OF ALL RIGHTS AND CLAIMS
Executive may have under the Age Discrimination In Employment Act of 1967 (29
U.S.C. §621 et seq.); and

h.

Executive has seven (7) days after he signs this Agreement to revoke it by
notifying the Company in writing. Executive must deliver the written revocation
to the Company’s General Counsel so that it is actually received by the Company
within seven (7) days of the date Executive signs this Agreement. This Agreement
will not become effective or enforceable until the Company receives a copy of
this Agreement signed by Executive and the seven (7) day revocation period has
expired without Executive revoking this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE

 

PUBLIC SERVICE ENTERPRISE GROUP, INC.





 

 By:





--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name: 

 

 

 

 

 

 

 

Title

 


4


--------------------------------------------------------------------------------